     Case 1:20-cv-00668-DAD-EPG Document 15 Filed 09/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     XAVIER NAILING,                                              Case No. 1:20-cv-00668-DAD-EPG (PC)
12
                                                    Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                             REQUEST TO OPT OUT OF
                       v.                                      SETTLEMENT CONFERENCE AND
14                                                             GRANTING DEFENDANTS THIRTY
                                                               DAYS TO RESPOND TO PLAINTIFF’S
15   BIGONI, et al.,                                           COMPLAINT
16                                              Defendants. (ECF No. 14)
17

18          Defendants’ request to opt out of the referral to an early settlement conference (ECF No.

19   14) is granted.1 Defendants shall file a response to Plaintiff’s complaint within thirty days of

20   service of this order.
     IT IS SO ORDERED.
21

22       Dated:       September 21, 2020                                   /s/
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25
              1
                The Court notes that Defendants did not need to file a request to opt out of the early settlement
26   conference—they only needed to notify the Court. Additionally, Defendants’ deadline to file a response to Plaintiff’s
     complaint was not stayed pending Defendants’ decision regarding whether to participate in an early settlement
27   conference. However, given that Defendants appear to have had a good faith belief that the early settlement
     conference order stayed their deadline to file a response to Plaintiff’s complaint, the Court will grant their request to
28   extend this deadline.
                                                                 1
                                                                                          Order (1:20-cv-00668-DAD-EPG)
